I am concurring in the opinion of my associate, Judge Graves, in overruling appellant's motion for rehearing. In doing so, I desire to state that I cannot concur in all of the reasoning indulged. I cannot give effect to the word "ravish" to the extent that this opinion does, nor can I agree that any words may be added by implication or interpolation for the purpose of making the indictment complete. The original opinion expresses my view on that subject.
I also adhere to the original expression that Linda, being a feminine name, gives female characteristics to the alleged victim. It is true that feminine names are sometimes given to male persons, but, like other exceptions to rules, that should not destroy the rule. My concurrence in the order overruling the motion for rehearing is based on the discussion found in the original opinion affirming the case.